DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-13 are pending.

Claim Objections
Claims 2-6, 8-13 objected to because of the following informalities:  
The dependent claims depend from “a system …” and “a process” respectively, but due to their dependence, should refer to “the system …” and “the process …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Podoleanu (US 20040036838 A1) in view of Liu (US 20180270474 A1) and Samec (US 20160270656 A1). 
Regarding claim 1, Podoleanu teaches a system (Fig. 6b, 7a) useful for FAF and OCT image acquisition of a patient's eye, the system comprising: 
a broadband LED as an FAF light source (52, ¶134, ¶137); 
a tunable laser as an OCT light source (50, ¶134, ¶137, ¶139);
a coupler (128, ¶135, superimposing the FAF light and OCT light); 
a first lightpath communicating visible light from the broadband LED (Fig. 6b, paths coupled by 128), the first lightpath including an excitation filter (splitter 81 and/or 82, ¶120),
a second lightpath communicating near infrared light from said tunable laser to said coupler (Fig. 6b, paths coupled by 128), wherein the coupler combines light from said first and second lightpaths (Fig. 6b, coupled at 128); 
a single-mode fiber (on either side of the OPD 40, e.g. fiber 2) receiving light from said coupler (¶45, ¶106, Claims 3 and 68, indicate that the fiber and the fiber coupler are single mode); 
a splitter receiving light form said single-mode fiber (Fig. 6b, 81 and/or 82 receiving from the fiber tip 3, ¶120); 
third and fourth lightpaths receiving light from said splitter (Claim 1, “to the interferometer of the OCT channel”); 
a reference arm in said third lightpath (inherent to “the interferometer of the OCT channel”); and 
a sample arm in said fourth lightpath (inherent to “the interferometer of the OCT channel”).
Podoleanu does not explicitly show the first lightpath communicating light from the excitation filter to the coupler, i.e. does not explicitly show that the excitation filter (81 and/or 82) is upstream of the coupler (128), or that the sample arm is disposed in a headset.
Regarding the position of the filter, it is well known from e.g. Liu to place the filter at the source in order to obtain the desired wavelength in interferometry applications (¶183; ¶104-105 contemplating a variety of excitation wavelengths achieved sequentially or by a tunable filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the filter to the first lightpath proximal the source according to the teachings of Liu such that the communicated light of Podoleanu was of the desired wavelength from the outset thus obtaining a predictable OCT imaging result. 
Regarding the disposition of the device in a headset, Samec explicitly shows a headset optical coherence tomography device (¶1995).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have deployed the optics of Podoleanu in a headset according to the teachings of Samec and thus improved alignment function, improved user comfort, etc. (Samec, ¶1428).
Regarding claim 3, Podoleanu teaches [the] system according to claim 1, and further discloses wherein the excitation filter operates at 535-585nm (the claimed range considered to represent green, and Liu, ¶104, indicating green projection).
Regarding claim 7, Podoleanu teaches a process of FAF and OCT image acquisition of a patient's eye, the process comprising: 
generating light with a broadband LED (52) and tunable laser (50) (¶134, ¶137, ¶139), wherein visible light from the broadband LED travels through a excitation filter (as in Fig. 6b, through filter 81 and/or 82, ¶120); 
combining light excitation light (blue source, ¶137) with near infrared light from said tunable laser (¶134, ¶137, ¶139) (by coupler 128); 
splitting and transmitting light from said combining step to a reference arm (Fig. 6b), and a sample arm configured to be positioned in front of a patient's eye (Fig. 6b).
Podoleanu does not explicitly show a lipofuscin excitation filter or that the broadband light first travels through the lipofuscin excitation filter before combining, or that the optics are disposed in a headset.
In view of Applicant’s specification, lipofuscin is a retinal compound excited and not a type of filter (¶6). Podoleanu teaches blue light source (¶137) with the filter tuned for yellow (¶137), i.e. the lipofuscin emission color. Filters on the source in order to obtain excitation wavelength are known from Liu (¶183, ¶104-105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered the source of Podoleanu according to the teachings of Liu and thus obtained desired excitation light.
Regarding the disposition of the optics in a headset, Samec explicitly shows a headset optical coherence tomography device (¶1995).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have deployed the optics of Podoleanu in a headset according to the teachings of Samec and thus improved alignment function, improved user comfort, etc. (Samec, ¶1428).
Regarding claim 8, the modified Podoleanu teaches [the] process according to claim 7, and further comprising: simultaneously acquiring FAF and OCT images of said eye (¶160, ¶176, ¶186, Claim 1, etc.).
Regarding claim 10, the modified Podoleanu teaches [the] process according to claim 7, and further discloses wherein the excitation filter operates at 535-585nm (the claimed range considered to represent green, and Liu, ¶104, indicating green projection).

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Podoleanu as applied to claim 1 above, and further in view of Flanders (US 8526472 B2).
Regarding claim 2, Podoleanu teaches a system according to claim 1, and explicitly shows an infrared broadband LED (¶137, where 1060nm lies within the disclosed infrared range; ¶105 indicating LEDs as conventional source type) and tuneable laser (¶139), but does not explicitly show wherein the broadband LED has a 1060nm center wavelength and the tunable laser has a 100kHz sweep rate.
Flanders discloses an LED swept source operating at 100kHz (C. 7, ll. 60  - C. 8, ll. 2, SLED at 1060nm, and C. 10, ll. 24, operating at 100kHz)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a 1060nm center wavelength broadband LED at 100kHz in the OCT of Podoleanu according to the teachings of Flanders and thus obtained a predictable swept source OCT imaging result.
Regarding claim 9, the modified Podoleanu teaches [the] process according to claim 7, but does not explicitly show wherein the broadband LED has a 1060nm center wavelength and the tunable laser has a 100kHz sweep rate.
Flanders discloses an LED swept source operating at 100kHz (C. 7, ll. 60  - C. 8, ll. 2, SLED at 1060nm, and C. 10, ll. 24, operating at 100kHz).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a 1060nm center wavelength broadband LED at 100kHz in the OCT of Podoleanu according to the teachings of Flanders and thus obtained a predictable swept source OCT imaging result.

Allowable Subject Matter
Claims 4-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the modified Podoleanu teaches a system according to claim 1, but does not explicitly show wherein said combining comprises combining at a 2x1 wavelength division multiplexer coupler and into a single-mode fiber for sequential FAF and OCT imaging.
Regarding claim 5, the modified Podoleanu teaches [the] system according to claim 1, but does not explicitly show wherein said reference arm comprises a collimator, achromatic doublet lens, and static silver-coated reference mirror.
Regarding claim 6, the modified Podoleanu teaches [the] system according to claim 1, but does not explicitly show wherein said splitting and transmitting light is performed via a through-port of a double-cladding fiber coupler.
Regarding claim 11, the modified Podoleanu teaches [the] process according to claim 7, but does not explicitly show wherein said combining comprises combining at a 2x1 wavelength division multiplexer coupler and into a single-mode fiber for sequential FAF and OCT imaging.
Regarding claim 12, the modified Podoleanu teaches [the] process according to claim 7, but does not explicitly show wherein said reference arm comprises a collimator, achromatic doublet lens, and static silver-coated reference mirror.
Regarding claim 13, the modified Podoleanu teaches [the] process according to claim 7, but does not explicitly show wherein said splitting and transmitting light is performed via a through-port of a double-cladding fiber coupler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally discloses swept source OCT systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872